Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email authorization from Jae Song Reg. No 59070 on 02/23/2022.
The application has been amended as follows:
Claim 1 Amendment: 
A computer implemented method comprising:
transmitting, by a computer system to a client device associated with a first user, a notification indicating that the first user is to perform a first step of a workflow comprising a series of steps;
receiving, by the computer system from the client device, a request to perform the first step based on the notification;
creating, by the computer system, a transaction for the first step, the transaction comprising a description of the first step and a cryptographic key of the first user;
transmitting, by the computer system, the transaction to the client device;

determining, by the computer system, whether the digital signature is valid based on the cryptographic key;
responsive to determining that the digital signature is valid:
creating a transaction signature for the first step based on the signed transaction and a previous transaction signature included in a chain of transaction signatures comprising one or more transaction signatures associated with a previous step of the workflow, wherein the transaction signature comprises a hash of a hash value generated from hashing the signed transaction and 
storing, in a node of a data storage system, the transaction signature for the first step in the chain of transaction signatures;
archiving, in an anchor database distinct from the data storage system, an export anchor comprising the transaction signature for the first step and an identifier of the node, the anchor database not including the one or more transaction signatures associated with the previous step of the workflow; 
receiving, by the computer system, an import anchor transmitted from the anchor database, the import anchor created by hashing the export anchor with additional information on the transaction signature, 
including, by the computer system, the import anchor in the node of the data storage system; and
enabling, by the computer system, the performance of the first step; and
auditing the data storage system to determine whether the transaction signature in the data storage system was modified without authorization, comprising:
retrieving the import anchor included in the node of the data storage system, 
retrieving, from the anchor database, the import anchor stored in the anchor database;
comparing the import anchor included in the node and the import anchor from the anchor system to determine whether the transaction signature in the data storage system was modified without authorization responsive to the comparison.
Claim 12 Amendment:
A non-transitory computer readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to perform operations comprising:
transmitting, to a client device associated with a first user, a notification indicating that the first user is to perform a first step of a workflow comprising a series of steps;

creating a transaction for the first step, the transaction comprising a description of the first step and a cryptographic key of the first user;
transmitting the transaction to the client device;
receiving, from the client device, a signed transaction comprising the transaction and a digital signature of the first user;
determining whether the digital signature is valid based on the cryptographic key; and
responsive to determining that the digital signature is valid:
creating a transaction signature for the first step based on the signed transaction and a previous transaction signature included in a chain of transaction signatures comprising one or more transaction signatures associated with a previous step of the workflow, wherein the transaction signature comprises a hash of a hash value generated from hashing the signed transaction and 
storing, in a node of a data storage system, the transaction signature for the first step in the chain of transaction signatures; 
archiving, in an anchor database distinct from the data storage system, an export anchor comprising the transaction signature for the first step and an identifier of the node, the anchor database not including the one or more transaction signatures associated with the previous step of the workflow; 

including, by the computer system, the import anchor in the node of the data storage system; and
enabling the performance of the first step; and
auditing the data storage system to determine whether the transaction signature in the data storage system was modified without authorization, the instructions further comprising:
retrieving the import anchor included in the node of the data storage system,
retrieving, from the anchor database, the import anchor stored in the anchor database;
comparing the import anchor included in the node and the import anchor from the anchor system to determine whether the transaction signature in the data storage system was modified without authorization responsive to the comparison.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest prior art of record, United States Patent Application No. 20150143218 to Peterson, discloses techniques for electronic Bisbee, discloses a software-based method and system for maintaining documents and datasets associated with a given commercial transaction as original, authenticated documents or datasets associated with the underlying transaction. Datasets that have been designated as “auditable” are maintained by the system as tamper-evident and reflect the data actually provided to the system by the transaction owner or a trusted third party at each stage of the transaction. In certain preferred embodiments the system establishes and maintains a verified, original audit trail or trails reflecting the custodial chain of ownership of said data. A visual interface is provided to the stakeholders for secure access to authoritative copies of documents, transaction data and the related audit trails. In addition, the system includes real-time analytics and monitoring with threshold-based alerts, and drill-down capability to any level of the data, documents and audit trail. In Chow, discloses an apparatus for use in electronic document control includes a storage device a processor coupled to the storage device. The storage device storing software instructions for controlling the processor that when executed by the processor configure the processor to: receive a signal representing data including an original document, append a unique identifier to the original document to generate a modified document, generate a hash value of the modified document, and transmit the hash value corresponding to the modified document to an electronic distributed ledger. 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, responsive to determining that the digital signature is valid: receiving, by the computer system, an import anchor transmitted from the anchor database, the import anchor created by hashing the export anchor with additional information on the transaction signature, wherein the import anchor is stored in the anchor system in addition to being transmitted to the computer system; including, by the computer system, the import anchor in the node of the data storage system; and auditing the data storage system to determine whether the transaction signature in the data storage system was modified without authorization, the instructions further comprising: retrieving the import anchor included in the node of the data storage system, retrieving, from the anchor database, the import anchor stored in the anchor database; comparing the import anchor included in the node and the import anchor from the anchor system to 
Claims 2-6, 8-11, and 20-21 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 12 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 13-17, 19-20, and 23-24 are dependent on claim 12 and are allowable for the same reasons stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619